                                       Case 3:14-cr-00175-WHA Document 1391 Filed 05/06/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                  Plaintiff,                           No. CR 14-00175 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   PACIFIC GAS AND ELECTRIC                            ORDER RE REQUEST BY AMICI
                                       COMPANY,                                            FOR LEAVE TO FILE
                                  14
                                                      Defendant.
                                  15

                                  16

                                  17        The request of amici PG&E customers to file a motion to require a receiver is DENIED.

                                  18   By the time all appeals ran out on any such order, the probation will have ended.

                                  19

                                  20        IT IS SO ORDERED.

                                  21

                                  22   Dated: May 6, 2021.

                                  23

                                  24
                                                                                             WILLIAM ALSUP
                                  25                                                         UNITED STATES DISTRICT JUDGE
                                  26

                                  27

                                  28
